802 F.2d 459
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GABE SIMS, Plaintiff-Appellantv.HERMAN C. DAVIS, SGT. W. NORVELL, NEIL GAY, AND JOHN BISHOP,Defendants-Appellees.
No. 85-5879.
United States Court of Appeals, Sixth Circuit.
Aug. 19, 1986.

1
BEFORE:  JONES and NELSON, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action under 42 U.S.C. Sec.  1983, plaintiff brought suit against four individuals connected with Fort Pillow State Farm, Henning, Tennessee.  He claims they all played a role in placing him in administrative segregation without due process.  He also claims that he suffered a loss of good time credits improperly.  The district court caused the complaint to be dismissed.  Plaintiff has appealed.  On appeal the parties have submitted briefs, plaintiff proceeding without benefit of counsel.


4
Upon consideration, we find ourselves in agreement with the district court's action.  Our examination of the record reveals that the allegations of the complaint do not support a claim of denial of due process as that is interpreted in Hewitt v. Helms, 459 U.S. 460, 476 (1983).  The district court's decision on this is correct.  We note that, while the district court did not specifically address the claimed loss of good time credit, this too was rightfully dismissed.  A section 1983 action is not the proper vehicle to bring this type of complaint.  Bills v. Henderson, 631 F.2d 1287, 1299 (6th Cir. 1980).  For these reasons, and for the reasons set forth in the opinion on review, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.